               Case 18-12795-gs      Doc 112    Entered 08/14/19 11:36:28        Page 1 of 2



 1
 2
 3
 4
          Entered on Docket
 5        August 14, 2019
     ___________________________________________________________________
 6
 7
 8
 9
10    Kristin A. Schuler-Hintz, Esq. SBN 7171
      Michael Chen, Esq. SBN 7307                                       E-filed: M_EfileDate
11    McCarthy & Holthus, LLP
12    9510 West Sahara Avenue, Suite 200
      Las Vegas, NV 89117
13    Phone (877) 369-6122
      Fax (866) 339-5691
14    NVBK@McCarthyHolthus.com
15
      Attorneys for Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, its assignees and/or
16    successors
17
                                  UNITED STATES BANKRUPTCY COURT
18
                                        DISTRICT OF NEVADA
19
20
      In re:                                        )   Case No.: 18-12795-gs
21                                                  )   Chapter 11
      2806 Paradise Isle, LLC,                      )
22                                                  )   DATE: 8/15/2019
23                      Debtor.                     )   TIME: 9:30am
                                                    )
24                                                  )   ORDER APPROVING STIPULATION TO
                                                    )   CONTINUE HEARING ON NATIONSTAR
25                                                  )   MORTGAGE LLC D/B/A MR. COOPER,
26                                                  )   AS ITS ATTORNEY IN FACT’S MOTION
                                                    )   FOR RELIEF FROM THE AUTOMATIC
27                                                  )   STAY
28
29


           Rev. 12.09                                                     M&H File No NV-18-147442
                                                                                         18-12795-gs
              Case 18-12795-gs       Doc 112      Entered 08/14/19 11:36:28        Page 2 of 2



 1           The parties agreed to the terms set forth in the Stipulation to Continue Motion for Relief
 2   from the Automatic Stay on 8/13/2019 as document #111 and are bound by the terms of their
 3   Stipulation which shall be the Order of this Court. The hearing date set for 8/15/2019 at 9:30am
 4   is hereby continued to 9/24/2019 at 1:30pm by the Court.
 5                                 **END OF ORDER**

 6
             IT IS SO ORDERED:
 7
 8   Submitted by:
     McCarthy & Holthus, LLP
 9
10    /s/ Michael Chen
11   Michael Chen, Esq.
     9510 West Sahara Avenue, Suite 200
12   Las Vegas, NV 89117
     (877) 369-6122
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


          Rev. 12.09                                                        M&H File No NV-18-147442
                                                                                           18-12795-gs
